- sixteen April 13, 2016 Please WITHHOLD support for the reelection of directors Patrick Flynn and Darlene Friedman at the annual meeting on May 11, 2016. Dear Chipotle Shareholders: Chipotle Mexican Grill, Inc. (NYSE:CMG) stands at a critical juncture. The last three quarters onslaught of negative headlines, a federal criminal investigation and a nearly 40% share price collapse since October has reminded us that balanced leadership and independent board oversight are critical to sustainable, long-term value creation. In light of the board s failure to effectively address governance shortcomings
